PER CURIAM.
The claimant appeals a workers’ compensation order by which the judge denied certain claims, relying on the opinions of two examining doctors. While two treating doctors rendered contrary opinions, and all of these doctors testified by deposition, the resolution of such conflict is within the fact-finding authority of the judge of compensation claims. Johnson v. Martin Paving, 659 So.2d 347 (Fla. 1st DCA April 11, 1995); Florida Mining & Materials v. Mobley, 649 So.2d 934 (Fla. 1st DCA 1995). This court will not retry the case on appeal, and will defer to permissible interpretations of the deposition testimony and inferences derived therefrom. Johnson. Because such review reveals competent substantial evidence to support the challenged ruling, the appealed order is affirmed.
ALLEN and DAVIS, JJ., and SHIVERS, Senior Judge, concur.